DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed November 16, 2021 has been entered. Claims 1-21 remain pending in this application. 
The amendment to the title and claims have overcome the objection to the title as well as the rejection to the claims under 35 U.S.C. 112 and U.S.C. 101, as provided in the prior office action mailed August 16, 2021.

Claim Interpretation
As discussed in the prior office action, claims 1, 4-6, 8, 11-13, 15, and 18-20 were identified as reciting intended results of positive limitations and not given patentable weight.  The amendments to the claims have sufficiently altered the language such that the previously identified intended results are no longer just considered intended results but are now positively recited as steps or configured functionality and as such are now required in the scope of the respective claims. 
The amendment to the claims have not significantly altered the analysis of the claim interpretation under 35 U.S.C. 101 provided in the prior office action.  The new “managing the storage system out-of-band…” limitation does not alter the analysis of the previously recited 

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 8, and 15 recite, using claim 1 for exemplary language:
Managing the storage system out-of-band via API connectivity, wherein the ANA group information is configured to replace virtual disk container protocol endpoint information of the API connectivity.
The managing of the storage system out-of-band via API connectivity is not novel nor nonobvious – applicant admits that VASA’s functionality in recognizing storage array capabilities is known in the art, see [0041], and as such this part of the limitation is not supportive of allowance.
The wherein part of the limitation provides a narrowing of how the API connectivity and ANA group information of the NVMe namespaces relate to one another; more specifically, the ANA group information is configured as a replacement of the vvol endpoint information.  This is not discussed in the NVMe or related NVMe-oF/NVMe-MI standards, as they relate to the NVMe functionality, with little detail on how it reacts with outside connections.  At best, NVMe-MI clarifies whether what NVMe instructions can be transmitted out of band, but does not discuss how the ANA group information can be used.  In the base NVMe specification, no 
An updated search of the art did not yield a reference that contemplated this functionality/relation between the NVMe ANA group information and the vvol endpoint information of the out-of-band connections, let alone provide a disclosure that could render this limitation obvious.
Examiner does note that the closest reference found, Reich (“What is Dell EMC PowerStore – Part 4, vVols”) discusses how ANA groups will be used instead of protocol endpoints, and even provides a motivation (reducing path management scale), see pages 10-11 of the attached document.  However, this reference does not apply as prior art because of the date.
The lack of reference to render the limitation obvious leads to a determination of allowance.
The dependent claims are allowed for the same reasons as the independent claims above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Reich, as cited above.
Tonnesen (“VMware past, present, and future with Dell EMC PowerMax”) and IBM (“IBM FlashSystem V9000”) both show how VASA and NVMe-oF standards are used in storage arrays simultaneously to support functionality. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON D HO whose telephone number is (469)295-9093. The examiner can normally be reached Mon-Thur 9:00-6:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/A.D.H./Examiner, Art Unit 2139  

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139